Case 4:18-cv-00442-ALM-CMC Document 85-7 Filed 01/13/20 Page 1 of 3 PageID #: 2433




                       EXHIBIT 6
 Case 4:18-cv-00442-ALM-CMC Document 85-7 Filed 01/13/20 Page 2 of 3 PageID #: 2434


haynesboone

    September 13, 2019                                          Direct Phone Number: (512) 867-8476
                                                                  Direct Fax Number: (512) 867-8609
                                                                      laura. prather@haynesboone.com


    Via Fax

    Steven S. Biss
    300 West Main Street, Suite 103
    Charlottesville, VA 22903

    Re:         Ed Bu tow sky v. David Folkenflik, et al., Case No. 4: 18-cv-00442-ALM, pending in the
                United States District Court for the Eastern District of Texas, Sherman Division

    Dear Steve:

          I am writing to follow up on Plaintiff's Objections, Answers and Responses to
    Defendants' Discovery Requests. I have outlined our specific concerns below.

            In response to Request for Production #7, you reference that the materials we are
    requesting are in the possession of Wigdor and Wheeler and that you will produce the materials
    after getting them from Wigdor. While we certainly appreciate you providing us with a copy of
    the materials that you receive from Mr. Wigdor, we also believe that, in the meantime, Plaintiff
    is under an obligation to produce all responsive documents that are in his possession - like
    Plaintiff's response to RFP #8 and #9.

             In response to Request for Production # 13, you indicate that Plaintiff will only produce
    responsive documents for the time period January 1, 2017 and August 1, 2017. Instruction #8 to
    Defendants' First Request for Production to Plaintiff already limits the timeframe for the
    requests to "from July 10, 2016 until the present time. " The starting date of July 10, 2016 is
    significant (and relevant) because it is the date of Seth Rich's death. Given the nature of
    Plaintiff's claims, communications your client has had with any former or cmTent member of the
    Trump White House Cabinet or their current or former employees is discoverable and relevant
    from July 10, 2016 forward in this proceeding. Please modify your response so that it responds
    to the time period requested and produce the requested materials.

            Similarly, in response to Request for Production #21 , Plaintiff is refusing to produce any
    materials concerning his actual or potential on-air appearances on Fox News claiming the request
    is overbroad as to time frame and subject matter. The same Instruction #8 limiting the time
    period to July 10, 2016 to the present applies to this request. Furthermore, the subject matter is
    relevant and not overbroad since, among other things, Plaintiff is contesting his public figure
    status and Plaintiff is alleged to have been working in concert with Fox News rep01ier, Malia



                                                                                              Haynes and Boone, LLP
                                                                                            Attorneys and Counselors
                                                                                        600 Congress Ave., Suite 1300
    4841-22 I 9-4 336 v.2                                                                    Austin, Texas 78701-3285
                                                                                                  Phone: 512.867.8400
                                                                                                     Fax: 512.867.8470
                                                                                                www.haynesboone.com
 Case 4:18-cv-00442-ALM-CMC Document 85-7 Filed 01/13/20 Page 3 of 3 PageID #: 2435


haynesboone
    Steven S. Biss
    September 13, 2019
    Page2of2

    Zimmerman, concerning the retracted Fox News article about Seth Rich. Please modify your
    response and produce the requested materials.

           Finally, in response to Request for Production #29, Plaintiff appears to be refusing to
    produce his social media posts discussing or referring to the death of Seth Rich. Should the
    request need to be clarified, Defendants are seeking the posts made by Plaintiff during the time
    period July 10, 2016 to the present. For obvious reasons, this information is highly relevant and
    discoverable in this matter. Therefore, we would request that Plaintiff withdraw his objection
    and produce the responsive materials to this request.

               We look forward to hearing from you.

    Respectfully yours,

  ~d-.~
    Laura Lee Prather
    Partner




    484 1-22 19-4336 v.2
